                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00197-RJC-DSC


 BRUCE RHYNE AND JANICE RHYNE,                    )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )                   ORDER
                                                  )
 UNITED STATES STEEL                              )
 CORPORATION et al.,                              )
                                                  )
                  Defendants.                     )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Jennifer L. Emmons]” (document # 123) filed November 14, 2019. For the reasons

set forth therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                      Signed: November 15, 2019
